Citation Nr: 0815600	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-06 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to service connection for asbestos exposure.

2.	Entitlement to service connection for bilateral shin 
splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from May 
1994 to May 2004.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a September 2004 
rating decision of the Chicago, Illinois Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied service connection for asbestos exposure and for 
bilateral shin splints.  In March 2008, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the veteran's claims file.  At the 
Travel Board hearing additional evidence was submitted with a 
waiver of initial consideration by the AOJ.  


FINDINGS OF FACT

1. On March 7, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant in writing that she intended to withdraw her appeal 
seeking service connection for asbestos exposure; there is no 
question of fact or law remaining before the Board in this 
matter.

2. It is reasonably shown that the veteran has bilateral shin 
splints which had its onset in service.  


CONCLUSIONS OF LAW

1. Regarding the claim of service connection for asbestos 
exposure, the criteria for withdrawal of an appeal by the 
appellant are met; the Board has no further jurisdiction in 
the matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2007).

2. Service connection for bilateral shin splints is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA, 
which, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  However, given the veteran's 
expression of intent to withdraw her appeal of service 
connection for asbestos exposure, further discussion of the 
impact of the VCAA on that matter is not necessary.

Regarding the veteran's claim of service connection for 
bilateral shin splints, inasmuch as the determination below 
constitutes a full grant of her claim, there is no reason to 
belabor the impact of the VCAA on this matter, since any 
error in notice timing or content is harmless.  Accordingly, 
the Board will address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

Service connection for asbestos exposure.

The Board has jurisdiction where there is a question of law 
or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal, which fails to allege specific error of 
fact or law in the determination being appealed.  An appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may 
be made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204.

At a Travel Board hearing on March 7, 2008, the appellant 
withdrew her appeal seeking service connection for asbestos 
exposure.  Hence, there is no allegation of error of fact or 
law for appellate consideration on this claim.  Accordingly, 
the Board does not have jurisdiction to consider an appeal in 
this matter, and the appeal must be dismissed.

Service connection for bilateral shin splints.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

A disorder also may be service connected if the evidence of 
record shows that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and/or third elements discussed 
above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

The veteran's service medical records (SMRs) document that in 
November 2000, she complained of right leg pain for three 
days following PRT training on hard surfaces; a 
musculoskeletal injury was diagnosed.  In May 2001, she 
complained of bilateral shin splints for six months that 
showed no signs of improvement.  A bone scan was performed; 
it found increased radiopharmaceutical uptake in the 
bilateral anterior tibial cortex, which was consistent with 
shin splints without evidence of stress fractures.  The 
veteran was placed on limited duty for 30 days.  In December 
2001, she reported that her shin splints were getting worse.  
A follow-up bone scan was performed in January 2002; it found 
that there were no stress fractures, which was consistent 
with shin splints.  Subsequent treatment records, including 
an Adult Preventative & Chronic Care flowsheet, continued to 
document the veteran's history of chronic shin splints.  On 
November 2003 service separation report of medical history, 
the veteran's complaint of chronic shin splints was noted.  
It was also documented in her February 2004 separation note.

On March 2004 VA examination, no deformity, swelling, or 
edema was noted in the veteran's legs.  There was also no 
localized pain on deep palpation of the bilateral legs.  The 
examiner stated that there was no pathological diagnosis 
based on the physical examination of the veteran's legs.

A March 2006 VA outpatient treatment record shows that the 
veteran was seen for ongoing complaints of bilateral shin 
splints.  On physical exam, there was tenderness at the mid-
shaft of both tibias.  Bilateral shin splints was diagnosed.  

February 2007 to April 2007 private treatment records from 
the Illinois Bone & Joint Institute show that bilateral shin 
splints were diagnosed, and that the veteran underwent 
physical therapy under their care.  On her final visit in 
April 2007, it was noted that she was not responding to 
therapy and still had pain over both tibias proximally, but 
primarily the right.  

As noted above, the veteran's SMRs document that she had 
bilateral shin splints in service.  She complains that she 
has had ongoing bilateral shin splints symptoms since 
service.  The veteran is competent to provide testimony on 
continuity of leg pain symptoms, since such symptoms are 
capable of lay observation.  Also, postservice treatment 
records in 2006 and 2007 show that bilateral shin splints are 
diagnosed.  Hence, the record shows that the veteran has a 
chronic leg disability, bilateral shin splints, that had its 
onset in service.  Accordingly, all the requirements for 
establishing service connection for bilateral shin splints 
are met, and service connection for such disability is 
warranted.   


ORDER

The appeal seeking service connection asbestos exposure is 
dismissed.

Service connection for bilateral shin splints is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


